[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM GRANTING MOTION FOR SUMMARY JUDGMENT
The plaintiff has moved for a summary judgment on its complaint, which seeks the recovery of $5,000 as the principal of a note payable to the plaintiff plus accrued interest and attorney's fees. The failure of the pro se defendant to respond to the plaintiff's request for admissions requires that the matters alleged in the request be deemed to have been CT Page 7281 admitted: P.B. 239. Based on these admissions and the uncontroverted affidavit of the plaintiff, it appears that no genuine issue of fact exists. Indeed, the defendant's handwritten answer to the complaint admits the execution of the note and raises no defense in law, pleading only inability to pay.
It is ordered that a summary judgment enter for the plaintiff to recover of the defendant $5,000, plus interest at 12% per annum from December 6, 1989, the date of the note, to March 5, 1990, the date of maturity, and thereafter at the rate of 10% per annum to the date of judgment. General Statutes 37-1,37-3a. The plaintiff has submitted no evidence concerning the amount of a reasonable attorney's fee. Based on the amount of work evidenced by the file, however, the court will allow an attorney's fee of $800.00. Counsel is directed to provide a calculation of interest to the clerk pursuant to this opinion.
David M. Shea State Trial Referee